Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	
2	Applicant’s amendments concerning independent claims 1, 11, and 19 overcome the current rejection under 35 U.S.C. 103  of Koller et. al. (US 20150108930 A1) in view of Meiser et. al. (US 2019/0369151 A1). Therefore Claims 1-22 are allowed.

Claim Status
3	Claims 1-22 are pending.
Claims 1-22  are allowed.

Allowable Subject Matter
4	Claims 1-22 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a circuit for detecting a wire-bond failure in a power device, comprising: a first comparison circuit configured to output a detection-window signal based on a comparison of a gate signal from a gate of the power device and an ON threshold, the first comparison circuit including a filter configured to delay a transition of the detection-window signal after the comparison indicates that the power device is turned ON;
a detection circuit configured to receive the detection-window signal from the first comparison circuit and the defect detection signal from the second comparison circuit, the detection circuit including logic configured to output a failure-detection signal based on a level of the defect detection signal after the transition of the detection-window signal, a level of the failure-detection signal corresponding to the wire-bond failure in the power device”. In combination with all the other elements of claim 1.  

	Claims 2-10 are also allowed as they further limit claim 1.

Regarding claim 11 the prior art or record taken alone or in combination fail to teach or suggest a power switching system comprising: “a first comparison circuit configured to output a detection-window signal based on a comparison of a gate signal from a gate of the power device and an ON threshold, the first comparison circuit including a filter configured to delay a transition of the detection-window signal having the comparison indicates that the power device is turned ON;
a detection circuit configured to receive the detection window signal from the first comparison circuit and the defect detection signal from the second comparison circuit, the detection circuit including logic configured to output a failure-detection signal based on level of the defect detection signal after the transition of the detection-window signal, a level of the failure-detection signal corresponding to the wire-bond failure in the power device.”. In combination with all the other elements of claim 11.  

	Claims 12-18 are also allowed as they further limit claim 11.
Regarding claim 19 the prior art or record taken alone or in combination fail to teach or suggest a method for detecting a wire-bond failure in insulated gate bipolar transistor (IGBT), the method including:  “determining that a filter period has expired, the filter period starting when the gate voltage exceeds the ON threshold; 
sensing, after the filter period has expired, a wire-bond voltage at a kelvin Kelvin emitter of the 
comparing the wire-bond voltage to an adjustable threshold to obtain a comparison; and detecting the wire-bond failure in the  In combination with all the other elements of claim 19.  

	Claims 19-22 are also allowed as they further limit claim 19.

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868